Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered August 18, 1992, convicting him of kidnapping in the second degree, rape in the first degree (five counts), sodomy in the first degree (four counts), and sexual abuse in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention and in accordance with CPL 380.20, the Supreme Court properly imposed sentence on each count for which the defendant was convicted (see, People v Pinchbeck, 209 AD2d 644).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.